Citation Nr: 0610189	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 16, 2003, 
for the grant of service connection for the residuals of 
prostate cancer, status post radical retropubic prostatectomy 
with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  He served in Vietnam from February 1969 to February 
1970, receiving the Combat Infantryman's Badge and a Bronze 
Star Medal with "V" device.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the disability rating for PTSD from 
50 to 70 percent, and awarded service connection for the 
residuals of prostate cancer with an effective date of April 
16, 2003.  The veteran perfected appeals of the denial of a 
rating in excess of 70 percent, and the effective date 
awarded for the grant of service connection.


FINDINGS OF FACT

1.  The symptoms of PTSD result in no more than deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, without total social and 
occupational impairment.

3.  VA received an informal claim for service connection for 
prostate cancer on May 7, 2002.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to an effective date of May 
7, 2002, for the grant of service connection for the 
residuals of prostate cancer are met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Evaluation of PTSD

In the June 2003 rating decision the RO increased the rating 
for PTSD from 50 to 70 percent.  The veteran contends that he 
is entitled to a higher rating because he is socially 
isolated, cannot get along with others, feels that other 
people are out to get him, and cannot tolerate stress.  

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the evidence shows that the veteran is significantly 
impaired due to PTSD, the evidence does not show that the 
manifestations of the disorder result in total occupational 
and social impairment.  He reported during a May 2003 VA 
examination that he had lost three jobs in the previous year 
due to interpersonal problems.  He had difficulty getting 
along with others, suffered from chronic insomnia, and had 
regular flashbacks and nightmares.  He spent the majority of 
his time at home alone, having been recently divorced, but 
had a couple of friends whom he saw once or twice a month and 
attended church.  He did not like being around other people 
because he feared that they would harm him.  He felt 
despondent over not being able to find and sustain gainful 
employment, but continued to look for employment.

In his statements he reported that he has maintained a 
relationship with his sister and daughter, although he had 
little contact with other family members.

VA treatment records indicate that he has received ongoing 
treatment for PTSD, primarily medication.  In July 2003 he 
reported that he was going to a gym to work out regularly.  
He was again married in January 2004, and continues to reside 
with his spouse.  In February 2004 he reported that he was 
working part-time, and in June 2004 his therapist found that 
his symptoms had improved.  He testified in August 2004 that 
he was then working.  VA treatment records indicate that as 
of December 2004 he was still employed.  The medical evidence 
does not reflect symptoms that are comparable to impairment 
in thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, the 
inability to perform the activities of daily living, 
disorientation, or significant memory loss.

In summary, the evidence indicates that the veteran has had 
difficulty maintaining employment due to his psychiatric 
symptoms.  The 70 percent rating that has been assigned 
contemplates significant occupational impairment.  With the 
exception of occasional periods of unemployment, however, he 
has continued to be employed.  In addition, he remarried 
shortly following a divorce, attends church, and maintains a 
relationship with multiple friends and family members.  The 
Board finds, therefore, that his PTSD is not manifested by 
total occupational and social impairment, and that the 
criteria for a disability rating in excess of 70 percent are 
not met.  For that reason the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 70 percent for PTSD.
Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination by VA, or evidence from a private 
physician, will be accepted as an informal claim for 
benefits.  In the case of examination by VA, the date of 
examination will be accepted as the date of receipt of a 
claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  38 C.F.R. § 3.157 (emphasis added).

The veteran contends that he is entitled to an effective date 
in July 2002 for the grant of service connection for the 
residuals of prostate cancer because he then underwent the 
prostatectomy.  He submitted an informal claim for service 
connection for the prostate cancer on April 16, 2003.

A review of private medical evidence, which the RO received 
in July 2003, reveals that the diagnosis of prostate cancer 
was established as the result of a biopsy in February 2002.  
In July 2002 the veteran was admitted to a private hospital 
and underwent a radical retropubic prostatectomy.  Because 
those private medical records were received following the 
April 2003 claim for service connection, they cannot 
establish entitlement to an earlier effective date.

The veteran underwent a VA psychiatric examination in March 
2002, during which he reported having recently been informed 
that he had prostate cancer.  The evidence then of record 
showed that the veteran had served in Vietnam, and was 
presumed to have been exposed to Agent Orange.  Prostate 
cancer is one of the diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while serving in Vietnam.  See 38 C.F.R. 
§ 3.309(e).  In an undated notice the RO informed the veteran 
of his potential entitlement to service connection for the 
prostate cancer.  The veteran did not, however, submit a 
claim for service connection within one year of the March 
2002 examination, so the report of the VA examination does 
not constitute an informal claim that would entitle him to an 
effective date in March 2002 for the grant of service 
connection.

The report of a VA examination conducted on May 7, 2002, also 
shows that the veteran had prostate cancer.  His April 2003 
claim was received within one year of the May 7, 2002, 
examination report.  For that reason the VA examination 
report constitutes an informal claim for service connection 
for prostate cancer, and the veteran is entitled to an 
effective date of May 7, 2002, for the grant of service 
connection.

The veteran's representative contends that the veteran is 
entitled to an effective date one year prior to the claim for 
service connection because service connection was awarded as 
the result of a November 1996 change in the regulation 
establishing prostate cancer as a presumptive disease for 
veterans exposed to Agent Orange.  

If compensation is awarded pursuant to a liberalizing VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the administrative issue.  If 
compensation is awarded pursuant to a liberalizing VA issue 
which became effective on or after the date of its issuance, 
in order for a claimant to be eligible for a retroactive 
payment the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing VA issue and that such 
eligibility existed continuously from that date to the date 
of claim.  If the liberalizing VA issue has a retroactive 
effective date, the veteran need not meet the eligibility 
criteria on the effective date.  If a claim is reviewed more 
than one year after the effective date of the liberalizing 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the claim.  See 
38 U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. 
§§ 3.114, 3.400(p).

The November 1996 revision to the regulation to establish 
prostate cancer as a presumptive disease was effective on the 
date of publication, that being November 7, 1996.  See 
Diseases Associated with Exposure to Certain Herbicide Agents 
(Prostate Cancer and Acute and Subacute Peripheral 
Neuropathy), 61 Fed. Reg. 57,586 (Nov. 7, 1996).  Because the 
change in the regulation was effective on its date of 
publication, in order for the veteran to be entitled to an 
effective date based on the provisions of 38 C.F.R. § 3.114 
he must have met the criteria for a grant of service 
connection on November 7, 1996.  The diagnosis of prostate 
cancer was not established until February 2002.  Because he 
did not meet all eligibility criteria on the effective date 
of the regulation, he is not entitled to one year's 
retroactivity preceding the claim for service connection.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in May 2003 and an earlier effective date in 
March 2004.  In those notices the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  Although the March 2004 notice was sent 
following the September 2003 denial of an earlier effective 
date, the delay in issuing the notice was not prejudicial to 
the veteran because the RO re-adjudicated the claim, based on 
all the evidence of record, after the notice was sent.  
Because entitlement to a higher rating for PTSD has been 
denied, any question as to the appropriate effective date for 
a higher rating is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also provided him multiple VA 
examinations.  He has not indicated the existence of any 
other evidence that is relevant to his appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims.


ORDER

The claim of entitlement to a disability rating in excess of 
70 percent for PTSD is denied.

An effective date of May 7, 2002, is awarded for the grant of 
service connection for the residuals of prostate cancer, 
status post radical retropubic prostatectomy with erectile 
dysfunction, subject to the laws and regulations pertaining 
to the payment of monetary benefits.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


